

EXHIBIT 10.3
GUARANTY OF LEASE
 
This Guaranty of Lease (this “Guaranty”) is made as of the 11th day of Septemer,
2009 by NATHAN’S FAMOUS, INC., a Delaware corporation, having an office at 1400
Old Country Road, Westbury, NY 11590 (the “Guarantor”), for the benefit of
ONE-TWO JERICHO PLAZA OWNER, LLC, having an office at Two Jericho Plaza,
Jericho, New York 11753 (“Owner”).
 
WITNESSETH:
 
WHEREAS, Owner and NATHAN’S FAMOUS SERVICES, INC., a Delaware corporation
(“Tenant”), are concurrently with the execution and delivery of this Guaranty
entering into a lease (“Lease”) for certain office space (the “Premises”)
located in the building known as One Jericho Plaza, Jericho, State of New York,
as more fully set forth in the Lease; and
 
WHEREAS, as a specific and material inducement to Owner to enter into the Lease
with Tenant, knowing that Owner would not have entered into the Lease without,
inter alia, the execution and delivery of this Guaranty, the Guarantor has
agreed to execute and deliver this Guaranty; and
 
WHEREAS, the Guarantor is the parent of Tenant, and the Guarantor will derive a
substantial benefit from the making of the Lease between Owner and Tenant; and
 
NOW, THEREFORE, in consideration of (i) Owner entering into the Lease with
Tenant, and (ii) ten dollars ($10.00) paid by Owner to Guarantor, and (iii) for
other good and valuable consideration, the receipt and sufficiency of all of the
foregoing are hereby conclusively acknowledged, and in order to induce Owner to
enter into the Lease, Guarantor hereby agrees as follows:
 
1.           Preambles.  The preambles set forth above are incorporated herein
and made a part of this Guaranty as though set forth at length.
 
2.           Definitions.  Capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Lease provided, however, that for the
purpose of this Guaranty, the term “Lease” shall include all renewals,
extensions, modifications, assignments, subleases, and amendments thereto.
 
3.           Scope of Guaranty.
 
(a)          (i) The Guarantor hereby unconditionally guarantees all sums due
Owner under the Lease for Basic Rent and Additional Rent, however denominated
(all of the foregoing sums being hereinafter individually and collectively
referred to as “Obligations”).

 
 

--------------------------------------------------------------------------------

 

(ii) Guarantor waives any right to require that any action be brought against
Tenant or to require that resort be had to any security or to any other credit
in favor of Tenant.
 
(iii) This is a payment guaranty.  Nothing herein contained is intended to
diminish or waive any rights Owner may have at law or in equity under the Lease,
the foregoing provision being intended to be in addition to and not in
limitation of any other rights Owner may have at law or in equity under the
Lease.
 
(iv)  Guarantor’s obligations under this Guaranty shall not be subject to
offset, deduction, reduction, counterclaim of any kind, and Owner shall not be
required to apply any portion of any security deposit or other collateral held
by it to the reduction of the obligations and the amount of any security or
other collateral applied by Owner shall not be credited to the benefit of the
Guarantor.
 
4.            Guarantor’s Covenants.  Guarantor covenants and agrees that:
 
(a)           The liability of Guarantor is primary, shall not be subject to
deduction for any claim of offset, counterclaim or defense which Tenant may have
against Owner other than the defense of payment, and Owner may proceed against
Guarantor separately or jointly, before, after or simultaneously with any
proceeding against Tenant for default;
 
(b)           This Guaranty shall not be terminated or impaired in any manner
whatsoever by reason of the assertion by Owner against Tenant of any of the
rights or remedies reserved to Owner pursuant to the provisions of the Lease, by
reason of summary or other proceedings against Tenant, or by reason of any
extension of time or indulgence granted by Owner to Tenant;
 
(c)           Guarantor expressly waives any requirement of notice of
nonpayment, nonperformance, or non observance, or proof of notice or demand;
 
(d)           This Guaranty shall be absolute and unconditional and shall remain
and continue in full force and affect as to any renewal, extension, amendment,
addition, assignment, sublease, transfer, or other modification of the Lease and
during any period when Tenant is occupying the demised premises as a "statutory
tenant";
 
(e)           This Guaranty shall in no way be affected, modified or diminished
by reason of any bankruptcy, insolvency, reorganization, arrangement, assignment
for the benefit of creditors, receivership or trusteeship affecting Tenant; and
 
(f)           IN ANY ACTION OR PROCEEDING BROUGHT BY OWNER AGAINST GUARANTOR ON
ACCOUNT OF THIS GUARANTY, GUARANTOR SHALL AND DOES HEREBY WAIVE TRIAL BY JURY.

 
 

--------------------------------------------------------------------------------

 
 
5.            Miscellaneous:
 
(a)           Guarantor shall execute, acknowledge and deliver all instruments,
and take all action as Owner, from time to time, may request for reasonably
assuring to Owner the full benefits intended to be created by this Guaranty.
 
(b)           All of Owner's rights and remedies under the Lease or under this
Guaranty are intended to be distinct, separate and cumulative and no such right
or remedy therein or herein mentioned is intended to be in exclusion of or a
waiver of any of the others.
 
(c)           All obligations and liabilities of Guarantor pursuant to this
Guaranty shall be binding upon the successors, and assigns of Guarantor.
 
(d)           This Guaranty does not modify the terms of the Lease and nothing
herein contained shall relieve Tenant from any liability thereunder.
 
(e)           If more than one person executes this Guaranty, or more than one
person guarantees the Lease pursuant to separate instruments of guaranty,
whether or not similar to this Guaranty, the liability of Guarantor and such
other persons shall be joint and several.
 
(f)           All payments to be made and the obligations to be performed
hereunder shall be paid or performed in the location for payment or performance
(as applicable) as set forth in the Lease.  In addition to the Obligations, the
Guarantor unconditionally agrees to pay the Owner’s collection expenses,
including, without limitation, costs, disbursements and reasonable attorneys’
fees if Owner engages an attorney to enforce this Guaranty, including, but not
limited to, enforcement by demand, negotiation, suit, or bankruptcy or other
judicial proceedings.
 
(g)           This Guaranty shall be governed by, construed and enforced in
accordance with the laws of the State of New York without giving effect to any
principle of New York Law that would result in the selection or application of
the law of any other jurisdiction.  Guarantor hereby expressly consents to the
jurisdiction of the Courts of the County of Nassau (or any successor thereto)
and the United States District Court for the Eastern District of New York with
respect to any action or proceeding among Landlord, Tenant and/or Guarantor with
respect to this Guaranty or any rights or obligations of any party pursuant to
or in connection with this Guaranty, and Guarantor agrees that venue shall lie
in Nassau County.  Guarantor further waives any and all rights to commence any
such action or proceeding against Landlord before any other court.  Without
limiting any other methods of obtaining jurisdiction, personal jurisdiction of
the Guarantor in any action or proceeding may be obtained within and without the
jurisdiction of any court located in the State of New York.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the year and date first above written.


NATHAN’S FAMOUS, INC.
       
By:
/s/ Eric Gatoff
   
Name: Eric Gatoff
   
Title:   Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 


STATE OF NEW YORK
)
 
) ss.:
COUNTY OF SUFFOLK
)



On the 11th day of September, in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared Eric Gatoff personally
known to me or proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her capacity and that by his/her signature
on the instrument, the person or the entity upon behalf of which the person
acted, executed the instrument.


/s/ Mary Hyland
Notary Public
  MARY HYLAND Notary Public, State of New York No. 01HY4824424 Qualified in
Suffolk County Commission Expires, May 31, 2010



 
 
 
 

--------------------------------------------------------------------------------

 